                 Case 4:21-cv-00023-HCA Document 18 Filed 03/31/21 Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF IOWA

 SANJUANA TORRES,
                                                                 CASE NO.: 4:21-cv-23
     Plaintiff

 Vs.                                                             PLAINTIFF’S AMENDED
                                                                 PETITION
 GULLY TRANSPORTATION, INC., AND
 DOMONICK BELL,

     Defendant.

            COMES NOW the Plaintiff, by and trough the undersigned, and in support of her cause of

action against the Defendants, Domonick Bell and Gully Transportation, Inc., states:


                         JURISDICTIONAL AND FACTUAL ALLEGATIONS

            1.       Plaintiff Sanjuana Torres (hereinafter referred to as Torres) is an individual who at

all times material hereto resided in Le Sueur, Le Sueur County, Minnesota.

            2.       Defendant Domonick Bell (hereinafter referred to as Defendant Bell) was the driver

of a Kenworth semi which was pulling a trailer with Defendant “Gully Transportation” livery on the

side and the trailer was displaying an Illinois plate “541 199 ST”.

            3.       Defendant Gully Transportation (hereinafter referred to as Gully) is a corporation

organized under the laws of the State of Delaware with its principal place of business in Quincy,

Illinois.

            4.       On July 23, 2018, Defendant Bell was an agent and/or employee of Defendant

Gully.

            5.       On July 23, 2018, Plaintiff Sanjuana Torres was a rear seat passenger in a 2008

Chevrolet Pickup Silverado K1500 crew cab pickup truck driven by Luis Pesina traveling

southbound on Interstate 80 at about mile marker 116.5 in Story County Iowa.
             Case 4:21-cv-00023-HCA Document 18 Filed 03/31/21 Page 2 of 5




        6.       At the same time place, driver Luis Pesina, was stopped in the right hand or inside

lane of southbound Interstate 80 traffic due a prior collision ahead.

        7.         At the same time place, the Defendant Bell, caused the semi he was operating to

“clip” the driver’s side rear of the 2008 Chevrolet Pickup Silverado K1500 crew cab pickup truck

that Ms. Torres was the passenger in.

        8.       At the same time place, the Defendant Bell failed to stop and continued to travel

southbound and left the scene of the collision.

        9.       As a result of the collision described in preceding paragraph 7, Plaintiff Sanjuana

Torres sustained permanent physical, mental and emotional damages and has and will incur in

the future, doctor, hospital and related medical expenses, lost wages; has and will suffer pain and

mental anguish.

        10.      That this Court has jurisdiction over the parties.

        11.      That this Court has jurisdiction over the subject matter.

        12.      The amount in controversy exceeds the minimum jurisdictional amount of this court.

        13.      Venue is proper pursuant to Iowa Code Section 616.18.


                         COUNT I: NEGLIGENCE - DEFENDANT BELL

        COMES NOW the Plaintiff, and in support of her cause of action set forth in Count I

against Defendant, states:

        14.      Plaintiff re-pleads and re-alleges each of the allegations set forth in

Paragraphs 1 through 13 of the Jurisdictional and Factual Allegations of this Petition at Law

and incorporates the same by reference as though fully set forth herein.

        15.      On July 23, 2018, Defendant Bell was negligent in the operation of the

subject vehicle.
          Case 4:21-cv-00023-HCA Document 18 Filed 03/31/21 Page 3 of 5




        16.     That Defendant drove the subject vehicle in such a negligent manner as to

cause it to collide with Plaintiff’s vehicle, causing injuries and damages.

        17.     That Defendant Bell was negligent in one or more of the following

particulars, to-wit:

                a)     in failing to maintain a proper lookout in violation of Iowa common law;

                b)     in failing to stop within an assured clear distance ahead in violation of Iowa Code
                       section 321.285;

                c)     in operating a vehicle in a reckless manner;

                d)     in failing to have the vehicle he was operating under control in violation of both
                       Iowa common law and the statutory provisions of Iowa Code § 321.288;

                e)     in failing to yield the right of way in violation of Iowa Code Section 321.321; and

                f)     in failing to exercise reasonable care in the operation of a motor vehicle as required
                       by Iowa common law.

        18.     The negligence of Defendant Bell was a proximate cause of the resulting

injuries and damages sustained by Plaintiff.

        19.     As a direct and proximate result of the negligence of Defendant Bell,

Plaintiff has suffered permanent injuries and hereby makes claims for the following

elements of loss and damages:

                a) past medical expenses;

                b) future medical expenses;

                c) past physical pain and mental suffering, including loss of enjoyment of life;

                d) future physical pain and mental suffering, including loss of enjoyment of life;

                e) past loss of function of the body;

                f) future loss of function of the body;

                g) past lost wages;

                h) loss of future earning capacity;
            Case 4:21-cv-00023-HCA Document 18 Filed 03/31/21 Page 4 of 5



                  i)   out of pocket expenses;

                  j)   reasonable value of home nursing care; and

                  k) any other element of loss recognized by Iowa law, but not particularly set forth
                     herein.

          WHEREFORE, Plaintiff respectfully requests the Court to enter judgment in her favor

and against Defendant Bell, in an amount which would reasonably compensate the Plaintiff for

her damages, together with interest thereon at the maximum legal rate plus the costs of this

action.


                COUNT II: RESPONDEAT SUPERIOR/IMPUTED NEGLIGENCE
                    TO DEFENDANT GULLY TRANSPORTATION, INC.

          COMES NOW the Plaintiff, and in support of her cause of action set forth in Count I

against Defendant Gully, states:

          20.     Plaintiff re-pleads and re-alleges each of the allegations set forth in

paragraphs 1 through 13 of the Jurisdictional and Factual Allegations and paragraphs 15

through 19 of Count I of this Petition at Law and incorporates them by reference as if fully

set forth herein.

          21.     On July 23, 2018, Defendant Bell was operating the motor vehicle in

question while Bell was acting within the scope of his employment with Defendant Gully.

          22.     As owner of the vehicle and as employer of Defendant Bell, Defendant

Gully is likewise responsible for the injuries and loss to the Plaintiff pursuant to the

ownership/employment statute provisions of Iowa Code section 321.493.

          23.     The negligence of Defendant Bell, which was a proximate cause of the

resulting injuries and damages to the Plaintiff, Sanjuana Torres, is imputed to Defendant

Gully, pursuant to Iowa Code section 321.493.
          Case 4:21-cv-00023-HCA Document 18 Filed 03/31/21 Page 5 of 5




        WHEREFORE, Plaintiff respectfully requests the Court to enter judgment in her favor

and against Defendants Bell and Gully, in an amount which would reasonably compensate the

Plaintiff for her damages, together with interest thereon at the maximum legal rate plus the costs

of this action.


                                                JURY DEMAND

        The above-named Defendants are hereby notified Plaintiff demands trial by jury on

all issues presented in this Petition at Law.

                                                     Respectfully submitted,


                                                     _________________________
                                                     Thomas P. Tully      AT0011150
                                                     Christopher Johnston AT0012625
                                                     Johnston & Martineau LLP
                                                     7900 Hickman Road, Suite 200
                                                     Windsor Heights, IA 50324
                                                     Phone: (515) 493-4878
                                                     Fax: (515) 414-7782
                                                     Email: Tully@JMLegal.com
                                                     Email: CJohnston@JMLegal.com

                                                     ATTORNEYS FOR PLAINTIFF
                                                     SANJUANA TORRES
